Title: To John Adams from Samuel Holden Parsons, 24 July 1776
From: Parsons, Samuel Holden
To: Adams, John


     
      Dear Sir
      New York 24th. July 1776
     
     I received yours in which I find some Encouragement is proposed for raising a new Army. I wish it had been greater; I think there is not a great Inclination in the Soldiers for the continental Service. They in general are more inclined to inlist under the Direction of their own Colonial Authority, where in general they are better provided; this will make it necessary to offer Bounties at least as great as are given by the Provincial Assemblies; indeed the extravagant Prices of Clothing of every kind will render it impossible for Soldiers to save any part of their Wages for their Families, this they seem sensible of, and if something is not offerd to fix their Attention their can be little Hope of Success; I am sure if the Trial is long delayed till the Term of their Present Engagement draws toward a Close there will not remain a Possibility of reinlisting, the Men before the Term is out and they have been Home to visit their Friends: if Lands should be given in Addition to the Pecuniary Bounty I think the Prospects would be better.
     The Rule of Promotion of Officers, whither it shall be Continental, Colonial or Regimental, I hear is yet undetermined in Congress. On this Subject I beg your Attention a Moment. I wish a general Rule may be Settled and when Settled may be adherd to. If Merit is the only Rule there can be no Ground for making the Question, as this by a former Resolve seems to have been Settled. There can be no Propriety in limiting the Reward of extraordinary Merit to Regiments or Colonies; but if a New Rule is to be adopted which will, in Practice, better Serve the Cause of Country and incourage and promote that Ambition so necessary to form a Soldier for the Duties of his Station, I hope those Measures will not be fallen upon which will damp the Ardor of the Soldier and take from him One great Incentive to exert himself in performing the Deeds great and noble. There never yet was an Army formed in any civilized Nation, where the Succession of Field Officers was regimental only; the Honor of a Soldier An Officer, you are Sensible is necessary to be Supported, his Rank is what he never can give up without incuring the Censure and Contempt of his fellow Officers, whither this Opinion in them be justly founded or not can very little alter the Case now; if wrong, the Sentiment has been so long adherd to in the Army, that the Effects of deviating from it when an Army is raised and established under those Ideas and with those Expectations will be the same as though the Opinion had a just Foundation. If the Succession is regimental, A field Officer has no greater Expectations than a Captain or Subaltern, but is in much worse Condition, because as the Case may be a Lt Col. or Major, may very soon be commanded by a Lt. or Ensign in another Regiment. Promotions of this Sort being regimental the Death or removal of a Colonel, will give Room for the preferment of the Captains and other Officers of that Coir only by which the lowest Officer may have the Command of the Regiment before a Major can be advanced to be a Lt. Col. in another Coir: this is so perfectly repugnant to every Idea of military Honor and so opposite to all Practice in the British or American Armies I cannot think it will be adopted; Whither the Succession Shall be Colonial or Continental, I think cannot be so material as the other; yet if the Army is continental raised and established by the United States I cannot see the Propriety of confining the Succession to Colonies. This keeps up the Idea of different Jurisdictions to which the Parts of the Army have particular Relation which is not the Case when raised in this Way; if the different States raise and Commission their own Numbers by Requisition from Congress, then the Army are a Collection of Allies and can never Succeed to the Command of Regiments raised in another State.
     The Case of Col. Tyler and Majr. Prentice is the particular Reason of my troubling you on this Head. In Rank the first in the Lines in Merit inferior to None, Altho’ Col. Durkee, and Majr. Knowlton of Arnold’s Regiment have in general been considerd as worthy good Officers, yet the One came out a Major the other a Captain and received their Commissions as Lt. Col. and Majr. but last January. Indeed Majr. Knowlton to this Time is in Rank the lowest save Two in the Lines; if Col. Durkee for any Special Reasons should be appointed to the Command of that Regiment yet Majr. Prentice ought to be appointed the Lt. Col. I am sure Majr. Knowlton did not expect Promotion at present, he has the same Ideas of the Right of Succession which other Officers have and has said he had no Claim to Preferment till other Majors Were provided for. I am very sure that great Disatisfaction will be given by deviating from this Rule, I am sure I cannot be personally interested in the Question so as to blind my understanding, I cannot expect the Principal to affect Me; for in my Opinion the Rule is not the same in Appointing General Officers; They are a distinct List and refer only to their own List, between which and the Field Officers there is no Relation by which Succession can be claimed.
     The Unhappy Fate of my Brother about 4 Years ago occasioned my prefering a Memorial to Congress for an Order to try one Basil Bouderot, Accused of Murther and Robbery, in the Province of the Massachusetts Bay; The Propriety of the Application I am in some Doubt of; whither it should be to Congress or to your Provincial Legislature. I beg you Sir to take the Memorial, make such Alterations as you think proper, or if not proper to be Preferd to Congress advise me in what Way to proceed to Avenge my Brother’s Death.
     The Concern I feel for the Good of the Country and the Two Worthy Officers of my own Regiment in particular must appologise for my troubling you so often on this Subject. I have no other Acquaintance in Congress with whom I can correspond with Freedom. I know what I commit to you is Safe. At least I shall never suffer by freely unbosoming myself to my Friend. I am Sr. with Esteem & Regard yr. most hl. Servt.
     
      Saml H. Parsons
     
    